DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on01/27/2021,  03/24/2020 (2X) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not
described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. What is the element or structure 
Re claims 5 and 18 recite, “…a machine learning circuit to continuously improve at least one execution parameter…” it is not clear from the specification how this is done. In other words, what are  the execution parameter(s) for the transaction that are being referred to?  What particular improvements are being made to the execution parameter(s) involved, as well as how are the functions are being performed  by the machine learning circuit in order to improve the execution parameter? 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections. See MPEP § 2172.01. The omitted
structural cooperative relationships are: what are the relationships between the structures or elements
that perform or that aggregate intellectual property (IP) licensing terms …, access a distributed ledger
…, interpret an IP description value and an IP addition request; and add an IP asset to the plurality of IP
assets in response to the IP description value, and add IP licensing terms corresponding to the added IP
asset to the aggregated IP licensing terms in response to the IP description value and the IP addition
request?
	Claims 1-7 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second
paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter
which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant),
regards as the invention. Under the broadest reasonable interpretation the “system” can connote either
[1] a series of coordinated processes, methods, plan or schemes, or [2] an assemblage or correlated units
or parts of certain devices and/or combination of devices (or elements) which perform various functions
as a unitary whole. Thus it is uncertain which definition is being used in the claim(s).

Re claims 8 and  recite, “…committing a party to a licensing term in response to the aggregated IP including the added IP…” It is unclear exactly what this means.  Isn’t “…committing a party to a licensing term…” a legally binding agreement between two parties? How does this perform a technical function? 
The term "continuously improve" in claim 5-6 and 18-19  is a relative term which renders the claim indefinite.  The term "continuously improve" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.   The notion of a machine learning which continuously improves a  parameter connotes changes being made to a parameter without the requisite  standard  for change or particular details of  what (or to what extent are) changes are being made.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



The claimed invention (i.e., claims 1-7 and 15-20) is directed to non-statutory subject matter. The
claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because
the “system” seems to be software per se which do not have any structural limitations. [see Digitech
Image Techs. v. Electronics for Imaging, 758 F.3d 1344, 1348, 111 USPQ2d 1717, 1719 (Fed. Cir. 2014)
("For all categories except process claims, the eligible subject matter must exist in some physical or
tangible form.")].

The claimed invention (i.e., claims 1-20) is directed to a judicial exception without significantly more. 
Under Step 1, Claims 8-14 are a process claim which is a process.
Under Step 2A (Prong 1), The claims are directed to an abstract idea. The abstract idea is the
enabling of a transaction. The claim(s) recite(s), .
“aggregate intellectual property (IP) licensing terms corresponding to a plurality
of IP assets; access …the aggregated IP licensing terms and a plurality of IP references
corresponding to the plurality of IP assets; interpret an IP description value and an IP

description value, and add IP licensing terms corresponding to the added IP asset to the
aggregated IP licensing terms in response to the IP description value and the IP addition
request.”
Which can be grouped as certain method of organizing human activity which includes include legal
agreements including contracts (licensing terms) and/or legal obligations.
Under Step 2A (Prong 2), This judicial exception is not integrated into a practical application
because the claim does not provide an additional element or combination of elements as a whole that
reflects an improvement to a computer, or an improvement to other technology or technical field. In
particular the aggregation of licensing terms, accessing the aggregated IP licensing terms, interpreting an
IP value and add IP licensing terms are similar to merely including instructions to implement an abstract
idea on a computer or merely using a computer as a tool to perform an abstract idea.
Under Step 2B: The claim(s) does/do not include additional elements that are sufficient to amount
to significantly more than the judicial exception because the claim(s) do not implement an element which
provides a computer function that is not considered patent eligible. For example, the aggregation of
licensing terms, accessing the aggregated IP licensing terms, interpreting an IP value and add IP licensing
terms is similar to computer functions of collecting information, analyzing it and displaying certain results
of the collection and analysis, or electronic record keeping [see e.g., Alice Corp, 134 S. Ct at 2359 (creating
and maintain “shadow accounts”; Ultramercial, 772 F.3d at 716 (updating an activity log)] or receiving or
transmitting data over network, e.g., using the Internet to gather data [see e.g., buySAFE, Inc., v. Google.,
765 F.3d, 1350, 1355 (Fed. Cir. 2014) ( also explain how creating a contractual relationship is patent
ineligible).
Regarding claims 8 and 15 are rejected for the same reasons as claim 1
Regarding claims 2-7, 9-14 and 16-20 the claims do not provide an additional element that
provides a meaningful limitation but are more closely similar to creating a contract relationship.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S FELTEN whose telephone number is (571)272-6742.  The examiner can normally be reached on Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 5712726709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL S. FELTEN
Examiner
Art Unit 3692



/DANIEL S FELTEN/Primary Examiner, Art Unit 3692